Name: Council Regulation (EEC) No 3809/86 of 11 December 1986 opening, allocating and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol, falling within subheading 20.06 B I e) 2 bb) of the Common Customs Tariff, and intended for the manufacture of chocolate products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12. 86 Official Journal of the European Communities No L 355/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3809/86 of 11 December 1986 opening, allocating and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol , falling within subheading 20.06 B I e) 2 bb) of the Common Customs Tariff, and intended for the manufacture of chocolate products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, the rate at which the quota is being used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Whereas Community production of sweet, clear-fleshed cherries, marinated in alcohol and intended for the manu ­ facture of confectionery (in particular chocolate products), is currently insufficient to meet the requirements of the user industries in the Community ; whereas the Commu ­ nity depends to a considerable extent on imports from third countries for its supplies of products of this type ; whereas it is in the Community's interest to partially suspend the Common Customs Tariff duty for the products in question, within a Community tariff quota of an appropriate volume ; whereas, in order not to interfere with the prospects for developing production in the Community and at the same time ensure an adequate supply to satisfy user industries, it is advisable to limit the benefit of the tariff quota solely to products which meet certain criteria as to use, to open the quota for the period 1 January to 31 December 1987, and to fix the volume at 3 000 tonnes, being the quantity it is necessary to import from third countries during that period, and to fix the quota duty at 10 % ; Article 1 1 . From 1 January to 31 December 1987, the Common Customs Tariff duty on sweet, clear-fleshed cherries, mari ­ nated in alcohol, of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products ('), falling within subheading ex 20.06 B I e) 2 bb), shall be suspended at a level of 10 % within the framework of a Community tariff quota of 3 000 tonnes . Within the limits of the tariff quota fixed in paragraph 1 , Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2. If an importer indicates that he is about to import the product in question into , a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the avai ­ lable balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Whereas it is in particular necessary to allow all Commu ­ nity importers equal and uninterrupted access to the quota and to ensure uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advi ­ sable not to allocate this quota among the Member States but to allow them to draw against the quota volume such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commis ­ sion and the latter must, in particular, be able to monitor (') Checks on their prescribed end-use shall be carried out pur ­ suant to the relevant Community provisions . No L 355/2 Official Journal of the European Communities 16. 12. 86 Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 (2) in such a way that imports may be charged without interruption against their aggregate shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against the amounts they have drawn as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall work together closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1986 . For the Council The President K. CLARKE